Citation Nr: 0305153	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  98-20 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs compensation benefits in the 
amount of $15,494.00.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from March 1969 to October 
1970.  In September 1997, the Nashville, Tennessee, Regional 
Office (RO) proposed to reduce the veteran's Department of 
Veterans Affairs (VA) compensation benefits to the amount 
payable for a 10 percent disability in light of his 
incarceration following a felony conviction.  In November 
1997, the RO effectuated the proposed reduction.  In November 
1997, the veteran was informed in writing of an overpayment 
of VA compensation benefits in the amount of $15,494.00 and 
his appeal and waiver rights.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
the veteran's request for waiver of recovery of the 
overpayment of VA compensation benefits in the amount of 
$15,494.00.  In March 2000, the Board denied waiver of 
recovery of the overpayment of VA compensation benefits in 
the amount of $15,494.00.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In October 2000, the 
Court granted the parties' Joint Motion for Remand; vacated 
the Board's March 2000 decision; and remanded the veteran's 
appeal to the Board.  In May 2001, the Board remanded the 
veteran's appeal to the RO for additional action.  The 
veteran is represented in this appeal by Mark R. Lippman, 
Attorney.  A review of the record conveys that the veteran 
has not contested the amount of the overpayment.  Therefore, 
the issue of the creation of the debt will not be addressed 
below.  


FINDINGS OF FACT

1.  The veteran was overpaid VA compensation benefits in the 
amount of $15,494.00 due to his failure to promptly inform 
the VA of his incarceration following a felony conviction.  

2.  Any fault on part of VA is insignificant compared to the 
fault of the veteran in the creation of the overpayment.

3.  Recovery of the overpayment would not result in financial 
hardship to the veteran given his current incarceration in a 
penal institution at the Government's expense.  

4.  The veteran is currently in receipt of VA benefits.  
Recovery of the overpayment would defeat the purpose for 
which benefits were intended.  

5.  The veteran was awarded benefits to which he was not 
legally entitled and his failure to make restitution would 
result in an unfair gain to him.  

6.  The veteran did not relinquish any valuable right or 
incur a legal obligation in reliance on his receipt of VA 
compensation benefits.  


CONCLUSION OF LAW

Recovery of the overpayment of VA compensation benefits in 
the amount of $15,494.00 would not be against the principles 
of equity and good conscience.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R.§§ 1.963(a), 1.965(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of waiver of recovery of an 
overpayment of VA compensation benefits in the amount of 
$15,494.00, the Board observes that the VA has secured or 
attempted to secure all relevant documentation to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's waiver request.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002).  In May 2001, the Board remanded the 
veteran's appeal to the RO to allow for additional 
development of the record.  In December 2002, the veteran was 
informed in writing of the evidence needed to support his 
appeal; what he needed to do; and how and what the VA would 
do to assist him in furthering his appeal.  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


I.  Historical Review

In an undated letter received by the RO in May 1997, the 
veteran informed the RO that he was incarcerated in a federal 
correctional institution.  He requested that his compensation 
benefits be sent to his prison address.  A June 1997 VA 
Report of Contact conveys that the federal correctional 
institution confirmed that the veteran had been incarcerated 
on December 18, 1996 following his felony conviction.  

In September 1997, the RO informed the veteran that it had 
received information establishing that he had been 
incarcerated following a felony conviction and the provisions 
of 38 C.F.R.§ 3.665 required that his VA disability 
compensation be reduced to the amount payable for a 
disability evaluated as 10 percent disabling after his 61st 
day of incarceration.  The RO proposed that the veteran's 
compensation benefits be retroactively reduced as of February 
17, 1997.  In November 1997, the proposed reduction was 
effectuated.  In November 1997, the veteran was informed in 
writing of an overpayment of VA disability compensation 
benefits in the amount of $15,494.00 and his appeal and 
waiver rights.  


II.  Waiver

The veteran asserts on appeal that recovery of the 
overpayment of VA compensation benefits in the amount of 
$15,494.00 should be waived as he derived no personal benefit 
from the erroneously paid funds given that his sister, who 
held a power of attorney over his personal affairs, spent the 
money for her own ends.  Recovery of an overpayment of VA 
disability compensation benefits may be waived if recovery of 
the indebtedness from the payee who received the benefit 
would be against equity and good conscience.  38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. § 1.963(a) (2002).  The equity 
and good conscience standard means arriving at a fair 
decision between the obligor and the Government.  In making 
this decision, consideration is to be given to factors such 
as: the fault of the debtor; a balancing of the fault of the 
debtor against any fault of the VA; whether collection would 
deprive the debtor of basic necessities; whether recovery 
would nullify the objective for which the benefits were 
intended; whether a failure to make restitution would result 
in unfair gain to the debtor; and whether reliance on the 
benefits would result in relinquishment of a valuable right 
or incurrence of a legal obligation.  38 C.F.R. § 1.965(a) 
(2002).  

In a May 1997 document entitled "Revoking Power of 
Attorney," the veteran revoked a power of attorney over his 
personal affairs granted to his sister.  In an October 1997 
written statement, the veteran reported that: he had been 
arrested in December 1995; gave a power of attorney to his 
sister in January 1996; and directed her to inform the VA of 
his incarceration in order to prevent the creation of an 
overpayment.  He advanced that his sister had defrauded the 
Government.  The veteran clarified that it was his belief 
that if his benefits were paid to anyone but himself, then he 
was being defrauded of his VA benefits.  

An October 1997 written statement from the veteran's 
representative asserts that the veteran's sister had abused 
the power of attorney granted to her by the veteran to 
withdraw the veteran's VA compensation benefits for her own 
personal use.  In a November 1997 written statement, the 
veteran indicates that he had been deprived and defrauded of 
his compensation benefits by his sister.  

A March 1998 VA memorandum notes that: the veteran had 
reported that he had given his sister a power of attorney in 
January 1996; the veteran's sister had subsequently submitted 
a request through the First American National Bank for the 
direct deposit of the veteran's VA compensation benefits; the 
veteran had informed the VA in May 1997 that he wanted to 
have his benefits sent to his prison address; and his direct 
deposit would not be cancelled by the VA until May 1998.  The 
memorandum concluded that both the First American National 
Bank and the VA had apparently erred by processing the direct 
deposit request without regard to United States Treasury 
Department instructions which directed that individuals may 
not use a power of attorney to execute a direct deposit 
application.  

A May 1998 Memorandum from a VA Assistant Regional Counsel 
reports that: the veteran had never been evaluated as 
incompetent and no fiduciary or a court-appointed guardian 
had been named on his behalf; the veteran had been arrested 
in Kentucky in December 1995; he had granted his sister a 
power of attorney in January 1996; and the veteran's sister 
had opened an account in the veteran's name at the First 
American National Bank in January 1996.  

In an October 1998 written statement, the veteran advanced 
that he had called the RO in May 1997 and informed the VA 
employee who answered the telephone that he was incarcerated 
and wished to have his VA checks sent to his federal 
correctional institution.  The VA employee refused his 
request.  The veteran reiterated that his sister had 
defrauded him of his VA compensation benefits.  In her April 
1999 written presentation, the national accredited 
representative advances that the veteran may not have been 
competent in 1996 when he gave his sister a power of 
attorney.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The record 
reflects that the veteran initially informed the VA that he 
was incarcerated in May 1997, some five months after he went 
to prison for a felony conviction.  While he has advanced 
that he directed his sister and others to inform the VA of 
his incarceration, the record does not support his assertion.  
The evidence of record, including the veteran's own written 
statements, establish that he was aware of his responsibility 
to report his incarceration to the VA.  In fact, he had been 
incarcerated previously in 1991, which necessitated an 
adjustment in his compensation award as a result of that 
incarceration.  He had clearly been informed that 
incarceration would have an effect on his compensation award, 
but he failed to provide such notice in a timely manner.  
With regard to the current situation, VA promptly sought 
verification of the veteran's incarceration from the prison 
officials and reduced the veteran's benefits with all due 
haste.  In weighing the veteran's fault against that of VA, 
the Board finds that the veteran was at fault in the creation 
of the debt given his knowledge of his obligation to report 
his incarceration following a felony conviction.  

The veteran is currently incarcerated in a federal 
correctional institution at the Government's expense and 
recovery of the overpayment would not deprive him of the 
basic necessities.  Further, while withholding current 
benefits would nullify the objective for which the benefits 
were intended, the fact that all necessities are being 
provided tends to diminish the importance of this factor.  
The veteran's failure to make restitution would result in an 
unfair gain to him.  There is no evidence showing that the 
veteran's reliance on the benefits would result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  

The veteran asserts on appeal that recovery of the 
overpayment of VA compensation benefits to him should be 
waived as he derived no benefit from the funds as his sister 
had misused the power of attorney which he gave to her over 
his personal affairs to divert the funds for her own personal 
use.  The veteran's former representative speculated that the 
veteran may not have been competent to grant a power of 
attorney to his sister.  No evidence to support such a 
contention has been submitted into the record.  While the 
veteran may have a cause of action against his sister to 
recover the allegedly misappropriated funds under state law 
and both VA and First American National Bank apparently 
improperly afforded direct deposit of the veteran's VA 
compensation benefits, the VA had no control or 
responsibility over the veteran's sister's actions under the 
power of attorney given the absence of any formal 
guardianship or fiduciary relationship between the veteran's 
sister, the veteran, and the VA.  Regardless of any VA fault 
in processing the direct deposit form, the bottom line is 
that the overpayment in this case was created by the 
veteran's failure to notify VA of his incarceration.  His 
overwhelming fault in this case overshadows all other 
factors.  According, a waiver of recovery of the overpayment 
of VA compensation benefits to the veteran in the amount of 
$15,494.00 is denied.  


ORDER

Waiver of recovery of the overpayment of VA compensation 
benefits in the amount of $15,494.00 is denied.  



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

